Citation Nr: 0943879	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-35 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the neck (claimed as cancer of the respiratory system) 
secondary to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to March 
1971, during the Vietnam Era.  The Veteran's DD-214 indicates 
that he served in Vietnam from April 13, 1970, to March 21, 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from October 2005 and January 2006 rating decisions 
of the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, Regional Office (RO), which denied service 
connection for squamous cell carcinoma of the neck secondary 
to Agent Orange exposure.  The Veteran disagreed with such 
decision and subsequently perfected an appeal.   

Following a February 2005 rating decision denying service 
connection for post-traumatic stress disorder (PTSD), the 
Veteran expressed disagreement with such denial.  While the 
Veteran's appeal on such issues was pending, in a January 
2009 rating decision, the RO granted service connection for 
PTSD, and assigned a 50 percent evaluation.  Thus, the issue 
of entitlement to service connection for PTSD is no longer on 
appeal, since entitlement to service connection for such 
disability has been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for squamous cell 
carcinoma of the neck, claimed as cancer of the respiratory 
system, which he maintains was incurred in-service, 
specifically as a result of Agent Orange exposure.  Although 
the Board regrets the delay, further development is needed 
prior to adjudicating the merits of the claim.

Generally, to establish service connection there must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition to general service connection claims, in service 
connection claims involving herbicide agent exposure as a 
result of service in Vietnam, any of the eleven diseases 
listed in 38 C.F.R. § 3.309(e) may be presumed to have been 
incurred in-service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  The eleven 
diseases are: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Id.  

Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), in order to gain 
presumptive service connection, the diseases listed at 38 
C.F.R. § 3.309(e) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, acute or subacute peripheral neuropathy, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service.  

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(a)(6).  
"Service in Vietnam" includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313; see also Haas v. Nicholson, 20 Vet. App. 257 (2006), 
rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 208), 
cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525) 
(holding that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of duty in order to be entitled to the presumption 
of herbicide exposure and service connection constitutes a 
permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 
38 C.F.R. § 3.307(a)(6)(iii)).     

Review of the evidence of record reveals that the Veteran is 
variously diagnosed with a neck mass, and squamous cell 
carcinoma, unknown primary.  See March 2003 to April 2005 
Private Treatment Records (Dr. J.W.L.).  The Veteran claims 
that his squamous cell carcinoma disability is related to his 
active duty service, specifically in-service Agent Orange 
exposure.  As noted, the Veteran's DD-214 indicates that he 
served in Vietnam from April 13, 1970, to March 21, 1971.  
Thus, the Veteran's exposure to Agent Orange is conceded.  
Review of the claims file is negative for a medical opinion 
showing a relationship between the Veteran's squamous cell 
carcinoma disability and his service.  

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's squamous cell carcinoma disability is 
related to service.  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  

Further, with regard to the Veteran's presumptive service 
connection claim involving herbicide agent exposure as a 
result of service in Vietnam under 38 C.F.R. § 3.309(e) 
(2009), the evidence of record reveals that the Veteran is 
variously diagnosed with a neck mass, and squamous cell 
carcinoma, unknown primary.  See March 2003 to April 2005 
Private Treatment Records (Dr. J.W.L.).  The Veteran 
submitted medical opinions to the effect that his squamous 
cell carcinoma, unknown primary, had its origins in the 
respiratory system.  See November 2005 and February 2009 
Private Medical Opinion Letters from Dr. D.F.A. (stating that 
the Veteran has respiratory cancer); and November 2005 
Private Medical Opinion Letter from Dr. J.W.W. (stating the 
Veteran received treatment of his upper aerodigestive area).  
The Board notes that Dr. D.F.A. relied on an April 2003 
Baptist Hospital Surgical Pathology Report to opine that the 
Veteran's squamous cell carcinoma had its origins in the 
respiratory system, and thus, presumptive service connection 
based on Agent Orange exposure should be granted.  See 
November 2005 Private Medical Opinion Letters from Dr. D.F.A.  
However, the April 2003 Baptist Hospital Surgical Pathology 
Report reveals negative biopsies of the nasopharynx, left 
tonsil, and base of the tongue.  The Board also notes that 
Dr. J.W.W. includes no rationale for his opinion.  

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The United States Court of Appeals for 
Veterans Claims (Court) has stated that the Board's task is 
to make findings based on the evidence of record - not to 
supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 
(1994).  Thus, where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist that appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be 
forwarded for review by an appropriate 
medical expert.  The claims folder must 
be provided to the medical expert for 
review and such review should be noted 
in the medical expert's report.  In 
particular, the medical expert should 
review the Veteran's service treatment 
records (STRs); and the Veteran's post-
service treatment records, especially 
the March 2003 to April 2005 Private 
Treatment Records from Dr. J.W.L. 
(diagnosing squamous cell carcinoma, 
unknown primary); the April 2003 
Baptist Hospital Surgical Pathology 
Report; the November 2005 and February 
2009 Private Medical Opinion Letters 
from Dr. D.F.A. (stating that the 
Veteran has respiratory cancer); and 
November 2005 Private Medical Opinion 
Letter from Dr. J.W.W. (stating the 
Veteran received treatment of his upper 
aerodigestive area).    

The medical expert should provide an 
opinion as to the following:

(a) whether the most likely site of 
origin of the Veteran's squamous cell 
carcinoma is the respiratory system, to 
include the lungs, bronchus, larynx, or 
trachea; 

(b) if the most likely site of origin 
of the Veteran's squamous cell 
carcinoma is not the respiratory 
system, to include the lungs, bronchus, 
larynx, or trachea, then the examiner 
must indicate which system/organ is the 
most likely site of origin of such 
disease;  

(c) even assuming that the most likely 
site of origin of the Veteran's 
squamous cell carcinoma is the 
respiratory system, whether the 
disability was manifest to a degree of 
10 percent or greater following any 
period after the Veteran's discharge 
from service, under the criteria of 
38 C.F.R. § 4.118, Diagnostic Codes 
7800 (Disfigurement of the head, face, 
or neck), 7803 (Scars, superficial, 
unstable), 7804 (Scars, superficial, 
painful on examination), 7805 ((Scars, 
other; Rate on limitation of function 
of affected area), and 7818 (Malignant 
skin neoplasms) (2009); specifically:  
(1)  a scar 5 or more inches (13 or 
more cm.) in length; scar at least one- 
quarter inch (0.6 cm.) wide at widest 
part; surface contour of scar elevated 
or depressed on palpation: scar 
adherent to underlying tissue; skin 
hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.); underlying soft tissue 
missing in an area exceeding six square 
inches (39-sq. cm.); or skin indurated 
and inflexible in an area exceeding six 
square inches (39- sq. cm.) under 
38 C.F.R. § 4.118, Diagnostic Code 
7800; (2) a scar that is superficial, 
or superficial and unstable under 
38 C.F.R. § 4.118, Diagnostic Codes 
7803 and 7804; or (3) pain upon 
examination under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 or functional loss 
or limitation of motion due to his scar 
under 38 C.F.R. § 4.118, Diagnostic 
Code 7805; and           

(d) regardless the site of origin of 
the Veteran's squamous cell carcinoma, 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the Veteran's squamous cell 
carcinoma disability is related to his 
service, to include his in-service 
Agent Orange exposure.

A complete rationale for any medical 
opinion should be provided in the 
medical expert's report.  The medical 
expert should reconcile his opinion with 
the April 2003 Baptist Hospital Surgical 
Pathology Report; the opinions provided 
in the November 2005 and February 2009 
Private Medical Opinion Letters from Dr. 
D.F.A.; and the opinion provided in the 
November 2005 Private Medical Opinion 
Letter from Dr. J.W.W.       

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran claim 
should be readjudicated.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case. An 
appropriate period of time should be 
allowed for response.

After completion of the above development, the RO should 
return the claims file and the medical expert opinion report 
to the Board for further appellate consideration, if 
otherwise in order.  The Board intimates no opinion as to the 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2009) failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination. See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.  2009).


	                  
_________________________________________________
	C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



